EXHIBIT 10.3
[Company Letterhead]
January 28, 2009
ESL Investments, Inc
200 Greenwich Avenue
Greenwich, CT 06830
Attention: William C. Crowley
                    RE:     ESL Voting Agreement
Dear Mr. Crowley:
     Reference is made to that certain letter agreement, dated as of the date
hereof (the “Honda Consent”), among American Honda Motor Co., Inc. (“American
Honda”), AutoNation, Inc. (“AutoNation”) and the ESL Parties (as defined in the
Honda Consent) and to that certain letter agreement, dated as of the date hereof
(the “Toyota Consent”), among Toyota Motor Sales, U.S.A., Inc. (“Toyota”),
AutoNation and ESL (as defined in the Toyota Consent).
     For the period provided in Section 3 below, notwithstanding any provision
to the contrary contained in the Honda Consent and Toyota Consent and at such
time as ESL Investments, Inc. and any person, entity or group that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, ESL Investments, Inc. (for the avoidance of doubt,
other than AutoNation and its subsidiaries) (together with ESL Investments,
Inc., the “ESL Affiliated Parties”) own forty-five percent (45%) or more of the
outstanding common stock, par value $0.01 per share, of AutoNation (the “Common
Stock”):

  1.   At each meeting of the stockholders of AutoNation, whether an annual
meeting or a special meeting, however called, and at each adjournment or
postponement of any such meeting (a “Stockholders’ Meeting”), and in all other
circumstances in which a vote, consent or other approval (including, without
limitation, by written consent) is sought by or from the stockholders of
AutoNation (any such vote, consent or approval, a “Stockholders’ Consent”), the
ESL Affiliated Parties shall appear at such Stockholders’ Meeting or otherwise
cause all shares of Common Stock owned by the ESL Affiliated Parties to be
counted as present for the purpose of establishing a quorum.

1



--------------------------------------------------------------------------------



 



    2.   At each Stockholders’ Meeting and in connection with the execution of
each Stockholders’ Consent, all shares of Common Stock owned by the ESL
Affiliated Parties in excess of forty-five percent (45%) of the then outstanding
Common Stock on the applicable record date (the “Additional Shares”) shall be
voted on each matter proposed in the same proportion as all outstanding shares
of Common Stock not owned by the ESL Affiliated Parties are actually voted on
such matter (it being understood that, in connection with any Stockholders’
Consent, shares of Common Stock not owned by the ESL Affiliated Parties that
abstain or are not present will be treated as shares abstaining or not present,
as the case may be).     3.   This letter agreement shall commence as of the
date first set forth above and shall continue in full force and effect until
January 28, 2010 unless the parties mutually agree to extend the agreement. The
termination of this letter agreement shall have no effect on the Honda Consent
or the Toyota Consent.

     The terms of this letter agreement shall be governed by and construed
according to the laws of the State of Delaware without applying its conflicts of
law principles.
*     *     *     *

2



--------------------------------------------------------------------------------



 



     This letter agreement may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Please acknowledge your agreement to the foregoing
by signing and returning to the undersigned as soon as possible a counterpart of
this letter.

            Very truly yours,


AUTONATION, INC.
      /s/ Michael E. Maroone       Michael E. Maroone, President           

AGREED TO AS OF THE DATE
FIRST WRITTEN ABOVE:
ESL INVESTMENTS, INC.
(on behalf of itself and the other ESL Affiliated Parties)

                /s/ William C. Crowley     William C. Crowley, President & Chief
Operating Officer           

3